UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit

                        ___________________________

                                No. 95-20745
                              Summary Calendar
                        ___________________________


             JOHN D. BERTLING AND BEST SAND TRUCKING CO.,

                                                         Plaintiff-Appellants,

                                      VERSUS

                        ATLANTIC RICHFIELD, ET AL.,

                                                          Defendants,


                        ATLANTIC RICHFIELD COMPANY,

                                                            Defendant-Appellee.

         ___________________________________________________

            Appeal from the United States District Court
                 For the Southern District of Texas
                            (CA H 90-147)
        ____________________________________________________

                          July 30, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.
PER CURIAM:1

      John Bertling and Best Sand Trucking Company appeal from the

district    court’s     order   granting     summary    judgment     to   Atlantic

Richfield Company (ARCO).          We affirm.

      Appellants sued ARCO seeking recovery for economic losses

allegedly caused by ARCO’s negligent disposal of toxic waste at the


        1
              Local Rule 47.5 provides: "The publication of opinions that have no
precedential value and merely decide particular cases on the basis of well-settled
principles of law imposes needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined that this opinion should
not be published.
Sikes Superfund Site near Crosby, Texas.                   The undisputed summary

judgment evidence demonstrated that various companies disposed of

toxic waste at Sikes from 1960 through 1967.                   In 1979, Bertling

began to operate his sand mining and trucking business near the old

Sikes site.    He built a road traversing the toxic dump and used it

to conduct his company’s business.            In January of 1991, government

authorities    closed    the   road   in      order    to    begin     environmental

remediation.       Appellants sued ARCO to recover for the economic

injuries they suffered as a result of the closure.

       The district court considered the summary judgment evidence in

the light most favorable to Appellants.               It nonetheless concluded

that   there   existed   no    genuine       issue    of    material    fact   as   to

foreseeability.      ARCO documents demonstrated that the company had

considered the health risk to persons in the area as well as the

potential for clean-up liability.             ARCO, however, did not foresee

that a company might construct a road which authorities might then

shut down in order to clean up the Sikes Site.                       Nor would any

person of ordinary intelligence perceive this scenario as a risk of

toxic dumping.      See Doe v. Boys Clubs of Greater Dallas, Inc., 907
S.W.2d 472, 478 (Tex. 1995); Union Pump Co. v. Albritton, 898
S.W.2d 773, 775-76 (Tex. 1995).              The district court did not err

when it concluded that Appellants claimed a harm too attenuated, as

a matter of law, to ARCO’s alleged dumping activities.                     We affirm

for essentially the reasons set out by the district court.

       AFFIRMED.



                                         2